MEMORANDUM OPINION
No. 04-04-00320-CV
IN RE STAGG RESTAURANTS PARTNERSHIP
Original Mandamus Proceeding (1)

PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Sarah B. Duncan, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	June 16, 2004
PETITION FOR WRIT OF MANDAMUS DENIED
	On May 11, 2004, relator filed a Petition for Writ of Mandamus and a Motion for Temporary
Relief.  This court has determined that the relator is not entitled to the relief sought.  Therefore, the
petition and motion are both DENIED.  Tex. R. App. P. 52.8(a).  Relator shall pay all costs incurred
in this proceeding.
							PER CURIAM
1.   This proceeding arises out of Cause No. 2003-CI-06479, styled Kimberleigh Horton v. Stagg Restaurants
Partnership, filed in the 225th Judicial District Court, Bexar County, Texas.  The Honorable John J. Specia, Jr.
conducted the hearing and ruled on the motion that is the subject of this proceeding.